Citation Nr: 1325662	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  10-24 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) has been received.

2.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) has been received.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran (appellant) had active service in the United States Army from October 1979 to October 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran has claimed service connection for posttraumatic stress disorder, anxiety and depression.  His medical records reflect diagnoses of PTSD; major depressive disorder; anxiety disorder, NOS; mood disorder, NOS; polydrug dependency; social phobia; and cluster B traits.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding, the issues on appeal are as listed on the title page.

The Board notes that the Veteran's service connection claims were originally denied in an October 2006 rating decision; he was notified of the denials the same month, but he did not complete the steps required to appeal that decision.  The October 2006 RO decision therefore represents the last final action on the merits of the PTSD and other acquired psychiatric disorder service connection claims.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  

The Veteran submitted claims for service connection for the PTSD and other acquired psychiatric disorder were received in December 2007, resulting in the May 2008 rating denials which are the subjects of the current appeal.

In July 2011, a videoconference hearing was held between Des Moines and the Board in Washington, DC before the undersigned.  The transcript from that hearing is in the claims file.  In connection with that hearing, the appellant submitted evidence directly to the Board.  This evidence consisted of copies of two letters of commendation which were duplicative of records in the claims file.  The appellant also submitted a written waiver of RO consideration of the additional evidence.  See 38 C.F.R. §§ 19.37, 20.1304.  Therefore, the case is ready for appellate review.

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA does not currently contain any evidence pertinent to the claims that is not already included in the paper claims files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

Review of the appellant's service medical treatment records reveals that the appellant was enrolled in the Alcohol and Drug Abuse Prevention and Control Program (ADAPCP) between approximately June 1980 and August 1982.  Documents on record reflect that the appellant received individual counseling and therapy, but no in-service psychiatric or mental health counseling records have been included in the evidence of record.  The Board notes that the RO only sought psychiatric treatment records for the year 1983, when the appellant was already discharged from ADAPCP.  Service medical treatment records are deemed to be constructively of record in proceedings before the Board and should be obtained, if available, prior to further review of the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, review of the claims file reveals that the Veteran's service personnel records are incomplete.  The evidence of record indicates that the Veteran was demoted more than once, but no records relating to any disciplinary actions have been included in the claims file.  

On remand, the complete Army ADAPCP and psychiatric/mental health records for the appellant, as well as a copy of his Official Military Personnel File (OMPF), including narrative performance evaluation reports and disciplinary reports, must be obtained and associated with the claims file.

The evidence of record contains treatment records from St. Luke's Hospital dated in July 2005.  The physician who treated the appellant in 2005 stated that he had previously treated the appellant at St. Luke's for a suicide attempt in 1991.  In addition, the physician reported that the appellant had received substance abuse treatment at an Institute in Independence.  No records associated with either of those instances of mental health treatment have been associated with the claims file.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  On remand, these records should be obtained and associated with the claims file.

While the RO did arrange for an examination of the appellant by a psychiatrist in 2006, the findings were inadequate because not all pertinent records were included in the claims file.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if medical opinion of record was based on incomplete records, it is of limited probative value) and Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Furthermore, VA has a duty to return for clarification unclear or insufficient examination reports.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  

Thus, this case must be remanded so that all pertinent records can be obtained and so an adequate medical opinion can be generated.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).

These considerations require the gathering of military and medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

In particular, advise the Veteran of the evidence and information that is necessary to reopen his PTSD and other psychiatric disorder service connection claims on appeal, as well as the evidence and information that is necessary to establish his entitlement to the underlying claims for the benefits he seeks.  See also 38 C.F.R. § 3.156.  In particular, advise the appellant of what evidence would substantiate his requests to reopen his claims of entitlement to service connection for PTSD and any other psychiatric disorder.

2.  Search, at the National Personnel Records Center, or other appropriate sources, for the rest of the Veteran's Army service medical treatment records and service personnel records or alternative records.  In particular, the Veteran's psychiatric/mental health records must be obtained, including records from ADAPCP at the Army Hospital at Fort Riley from June 1980 through August 1982.  In addition, the Veteran's Army narrative performance evaluation reports and disciplinary records (including records relating to demotions and court martials) must be obtained.  If any location contacted suggests other sources, those sources should be encompassed by the search.

3.  Contact the Veteran to obtain the names and addresses of all VA, private or other government psychiatric care providers and treatment centers where he has been treated for any psychiatric condition since service.  After securing the necessary release(s), obtain those records that have not been previously secured.  

In particular, all treatment records from his substance abuse treatment at the Institute in Independence and those from St. Luke's Hospital in 1991 must be obtained.

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran must also be informed of the negative results and be given opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric or psychological pathology and whether it is linked to the Veteran's active service and specifically to determine whether PTSD is present.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA or CAPRI), including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI must be printed and associated with the paper claims file so they can be available to the examiner for review.

The psychiatrist must conduct an examination with consideration of the criteria for PTSD.  The examining psychiatrist, after examination of the Veteran and review of his entire medical history, to include in-service and post-service medical reports, must provide an opinion as to the diagnosis and etiology of any current psychiatric disorder(s), and reconcile all previous psychiatric diagnoses documented in the records.  The psychiatrist must also offer an opinion as to the onset date of the Veteran's psychiatric condition(s), if any.  

If the examiner finds that a psychiatric disorder is causally related to service, to the extent possible, the psychiatrist must indicate the historical degree of impairment due to any psychiatric disorder found to be related to service, as opposed to that due to other causes, if any.

Specifically, the examining psychiatrist must address the questions of:

a.  Whether the Veteran's current psychiatric pathology is causally or etiologically related to his period of military service or to some other cause or causes.  (It is not necessary that the exact causes - other than apparent relationship to some incident of service - be delineated.);

b.  Whether the Veteran's current psychiatric pathology is related to symptoms or signs he may have manifested in service (October 1979 to October 1983) including behavior that resulted in disciplinary action against him; and

c.  Whether the Veteran's current psychiatric pathology is related to symptoms and signs that may have occurred within one year after his service separation in October 1983.

If a diagnosis of PTSD is appropriate, the examiner should specify the "stressors" that caused the disorder and the evidence relied upon to establish the existence of the stressor(s).  The examiner should also describe which stressor(s) the Veteran re-experiences and how he re-experiences them.  If there are no stressors, or if PTSD is not found, that matter should also be specifically set forth.

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner is to apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's psychiatric pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

6.  Upon receipt of the VA examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

7.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

8.  After completing any additional notification and/or development action deemed warranted by the record, review the record again, including any newly acquired evidence, and re-adjudicate the issues on appeal.  Ensure that all theories of service connection are considered.

9.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

